4:17-cv-03107-BCB-MDN Doc # 469 Filed: 05/15/20 Page 1 of 3 - Page ID # 21966




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEBRASKA

HANNAH SABATA, et al.,                              Case No. 4:17-cv-03107-BCB-MDN

               Plaintiffs,                          CLASS ACTION

       v.
                                                    PLAINTIFFS’ STATEMENT OF
NEBRASKA DEPARTMENT OF                              OBJECTIONS TO MAGISTRATE
CORRECTIONAL SERVICES, et al.,                      JUDGE’S ORDER

               Defendants.




       COMES NOW Plaintiffs, Hannah Sabata, Dylan Cardeilhac, James Curtright, Jason Galle,

Richard Griswold, Michael Gunther, Angelic Norris, Isaac Reeves, Zoe Rena, and Brandon

Sweetser (“Plaintiffs”), by and through their counsel of record, and hereby file their Statement of

Objections to Magistrate Judge’s Order filed on May 1, 2020 (ECF. Doc. No. 466) denying

Plaintiffs’ Emergency Motion Seeking Disclosure of Defendants’ Plan for the Prevention,

Management, and Treatment of COVID-19 (ECF. Doc. No. 447). Plaintiffs timely bring this

Statement of Objections within 14 days of the entry of the Order, pursuant to FED. R. CIV. P. 72(a)

and NE. CIV. R. 72.2(a). In support of this Statement of Objections, Plaintiffs fully incorporate

herein, and refer this Court to, Filing Nos. 447 (Plaintiffs’ Emergency Motion), 448 (Plaintiffs’

Brief in Support), 449 (Plaintiffs’ Index of Evidence in Support), and Nos. 460 (Plaintiffs’ Reply

Brief in Support) and 459 (Plaintiffs’ Index of Evidence in Support).         Contemporaneously

herewith, Plaintiffs submit a Memorandum of Law in support of the following Statement of

Objections:

       (1)     It was clear error to deny Plaintiffs’ request that the Court order the Nebraska

               Department of Correctional Services (“NDCS”) to disclose plans for the


                                                1
4:17-cv-03107-BCB-MDN Doc # 469 Filed: 05/15/20 Page 2 of 3 - Page ID # 21967




             prevention, management and treatment of the novel coronavirus (“COVID-19”) in

             NDCS facilities;

      (2)    The Order is contrary to law because it denies Plaintiffs the ability to discover

             relevant, non-privileged documents falling within the scope of discovery pursuant

             to FED. R. CIV. P. 26(b)(1);

      (3)    It was clear error to make a finding that Defendants’ COVID-19 plans are not

             relevant to any claim or defense in this lawsuit;

      (4)    The Order is contrary to law because it misapplies the relevant law governing

             Eighth Amendment claims, in that it requires Plaintiffs to demonstrate an NDCS

             prisoner has suffered “actual harm” from contracting COVID-19 before seeking

             discovery of Defendants’ COVID-19 plans; and

      (5)    The Order is contrary to law because it misapplies a recent COVID-19-related case,

             Coleman v. Newsom, No. 01-CV-01351-JST, 2020 WL 1675775 (E.D. Cal. Apr. 4,

             2020).

                                        Respectfully submitted,

Submitted May 15, 2020.                 ACLU NATIONAL PRISON PROJECT
                                        ACLU OF NEBRASKA
                                        DLA PIPER LLP (US)
                                        NATIONAL ASSOCIATION OF THE DEAF
                                        NEBRASKA APPLESEED
                                        ROSEN BIEN GALVAN & GRUNFELD LLP

                                        By:    /s/ Christopher M. Young
                                              Christopher M. Young (Cal Bar No. 163319)
                                              Admitted Pro Hac Vice
                                              DLA PIPER LLP (US)
                                              401 B Street, Suite 1700
                                              San Diego, California 92101-4297
                                              Telephone: (619) 699-2700
                                              Facsimile: (619) 699-2701
                                              Email: christopher.young@dlapiper.com
                                              Attorney for Plaintiffs



                                               2
4:17-cv-03107-BCB-MDN Doc # 469 Filed: 05/15/20 Page 3 of 3 - Page ID # 21968




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2020, I electronically filed the foregoing document with

the Clerk of the United States District Court for the District of Nebraska using the CM/ECF System

for filing and transmittal of a Notice of Electronic Filing, causing such notice to be served upon

all parties registered on the CM/ECF system.

                                                            /s/ Christopher M. Young
                                                            Christopher M. Young




                                                3
